DETAILED ACTION
	This is a non-final office action in response to amendments filed 06/15/2022. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/15/2022, with respect to independent claims 1 and 13 not teaching the amended features, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 13-14, 16-18 and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by King (US 20200211394).
	Regarding claim 1, King teaches a method for collision avoidance by an autonomous vehicle ([0014] discusses the system being used for collision avoidance while [0026] discusses implementing the system with an autonomous vehicle), the method comprising: 
determining, via a navigational controller, a first driving path for the autonomous vehicle ([0015] discusses the primary system (navigational controller) generating a primary trajectory for the autonomous vehicle); 
causing, via the navigational controller, the autonomous vehicle to travel based on the first driving path ([0031] “the primary system 106 generates the primary trajectory 116 to control the autonomous vehicle 102” where the primary system is interpreted as the navigational controller); 
determining, via a processor operationally independent from the navigational controller, a second driving path of the autonomous vehicle based on a property of the autonomous vehicle associated with the travel of the autonomous vehicle relative to the first driving path ([0016] “secondary system may include a trajectory manager to use data from the localization component, the perceiver, and/or the monitor component of the secondary system to evaluate a trajectory of the vehicle provided by the primary system and/or determine a trajectory to use to control the vehicle” where [0073] states “the trajectory manager 214 may evaluate the primary trajectory 116 and/or the secondary trajectory 118 to determine if the primary trajectory 116 and/or the secondary trajectory 118 should be used, or another trajectory should be used” where the "evaluated" primary/secondary trajectory is considered the "second driving path"); 
determining, via the navigational controller and based on data corresponding to sensor signals output by a first sensor system, that an object is present in the first driving path of the autonomous vehicle ([0031] “the primary system 106 may analyze the sensor data 114 to…detect an object”); 
determining, via the processor and based on data corresponding to sensor signals output by a second sensor system, that the object is present in the second driving path of the autonomous vehicle prior to the navigational controller determining that the object is present in the first driving path, the processor to process the sensor signals output by the second sensor system at a faster rate than the navigational controller processes the sensor signals output by the first sensor system ([0033-0034, 0041-0044]; "the secondary system 108 may implement a Kalman filter...to process sensor data, segment sensor data, identify a classification of an object, predict an object trajectory, and so on...the secondary system may process the sensor data 120 to detect objects around the autonomous vehicle", Here, King teaches the processor determining that the object is present in the second driving path, i.e. evaluated primary or secondary trajectory, prior to the navigational controller determining that the object is present in the first driving path by virtue of the secondary system, i.e. processor, determining the object in the second driving path ["The secondary system 108 may perform one or more validation operations to validate the primary trajectory 116, the secondary trajectory 118"], and doing so prior to/at a faster rate than the primary system, i.e. navigational controller, ["the secondary system 108 may...operate at a different rate of processing than the primary system 106 (e.g., process instructions at a faster...rate than the primary system 106)"])); and 
transmitting, by the processor, a stop signal for stopping the autonomous vehicle responsive to the processor determining that the object is present in the second driving path ([0079] discusses determining the evaluated trajectory (based on a determination of the validity of the trajectory of the primary system) and generating a trajectory based on this determination and states “The trajectory generated by the trajectory validation component 220(3) may include a collision avoidance trajectory that causes the autonomous vehicle 102 to decelerate to a stop in an attempt to avoid or mitigate a potential collision.”).

Regarding claim 2, King teaches wherein the transmitting of the stop signal includes transmitting the stop signal to at least one of the navigational controller or a motor controller of the autonomous vehicle ([0079] discusses transmitting a trajectory that causes the autonomous vehicle to decelerate to a stop (stop signal) where [0020] states “the trajectory manager may send a signal to a drive manager (and/or a system controller(s)) to cause the vehicle to be controlled based on the trajectory”).

Regarding claim 4, King teaches the stop signal is to cause at least one of (i) windings of a motor of the autonomous vehicle to be short-circuited or (ii) a mechanical brake to wheels of the autonomous vehicle, to be applied ([0020] “Upon selecting a trajectory, the trajectory manager may send a signal to a drive manager (and/or a system controller(s)) to cause the vehicle to be controlled based on the trajectory. In at least some examples, where no trajectory is collision free, the secondary system may cause the vehicle to perform one or more operations, such as, for example, engaging an emergency brake, pre-tensioning seatbelts, etc.”).

Regarding claim 5, King teaches wherein the property of the autonomous vehicle includes at least one of: (i) a linear velocity and an angular velocity of the autonomous vehicle ([0033] discusses the evaluated trajectory being based on an implementation of “secondary techniques (e.g., probabilistic techniques, techniques that are different than the AI techniques 112, etc.”) that are based on position, velocity, acceleration, etc. of the autonomous vehicle 102 with [0050] discussing taking into consideration the yaw of the autonomous vehicle), (ii) a configuration of the autonomous vehicle ([0034] discusses the evaluated trajectory being based on the position and/or orientation (pose) of the vehicle), or (iii) a stopping distance of the autonomous vehicle.

Regarding claim 6, King teaches the determining of the second driving path of the autonomous vehicle is based on the linear velocity and the angular velocity of the autonomous vehicle as discussed above, and further including: receiving, by the processor, data from at least one of: (a) an optical sensor, (b) a Hall effect sensor, (c) an accelerometer, (d) a gyroscope, or (e) a sensor adapted to monitor rotation of at least one of a wheel, a drive shaft, or a motor of the autonomous vehicle ([0227] “In some instances, the sensor(s) 1108 may include light detection and ranging (LIDAR) sensors, RADAR sensors, ultrasonic transducers, sonar sensors, location sensors (e.g., global positioning system (GPS), compass, etc.), inertial sensors (e.g., inertial measurement units (IMUs), accelerometers, magnetometers, gyroscopes, etc.), cameras (e.g., red-green-blue (RGB), infrared (IR), intensity, depth, time of flight, etc.), microphones, wheel encoders, environment sensors (e.g., temperature sensors, humidity sensors, light sensors, pressure sensors, etc.), etc.”); and 
determining the linear velocity and the angular velocity based on the received data ([0243] “In some examples, the one or more components 1136 (and/or the one or more components 1134) include an estimation and validation component to determine a direction of motion of the vehicle 1102, a velocity of the vehicle 1102, an acceleration of the vehicle 1102, a yaw rate of the vehicle 1102, a yaw acceleration, and/or a steering angle of the vehicle 1102”).

Regarding claim 13, King teaches a system for collision avoidance by an autonomous vehicle ([0014] discusses the system being used for collision avoidance while [0026] discusses implementing the system with an autonomous vehicle), the system comprising: 
a navigational controller (primary system 106) to: 
determine a first driving path of the autonomous vehicle ([0015] discusses the primary system (navigational controller) generating a primary trajectory for the autonomous vehicle);
cause the autonomous vehicle to travel based on the first driving path ([0031] “the primary system 106 generates the primary trajectory 116 to control the autonomous vehicle 102” where the primary system is interpreted as the navigational controller); 
determine that one or more objects are present in the first driving path of the autonomous vehicle based on data corresponding to sensor signals output by a first sensor system ([0031] “the primary system 106 may analyze the sensor data 114 to…detect an object”); and 
a processor operationally independent from the navigational controller (secondary system 108), the processor to: 
determine a second driving path of the autonomous vehicle based on a property of the autonomous vehicle associated with the travel of the autonomous vehicle relative to the first driving path ([0016] “secondary system may include a trajectory manager to use data from the localization component, the perceiver, and/or the monitor component of the secondary system to evaluate a trajectory of the vehicle provided by the primary system and/or determine a trajectory to use to control the vehicle” where [0073] states “the trajectory manager 214 may evaluate the primary trajectory 116 and/or the secondary trajectory 118 to determine if the primary trajectory 116 and/or the secondary trajectory 118 should be used, or another trajectory should be used” where the "evaluated" primary/secondary trajectory is considered the "second driving path"); 
determine based on data corresponding to sensor signals output by a second sensor system that the one or more objects are present in the second driving path of the autonomous vehicle, the processor to determine that the one or more objects are present in the second driving path of the autonomous vehicle prior to the navigational controller determining that the one or more objects are present in the first driving path of the autonomous vehicle, the processor to process the sensor signals output by the second sensor system at a faster rate than the navigational controller processes the sensor signals output by the first sensor system ([0033-0034, 0041-0044]; "the secondary system 108 may implement a Kalman filter...to process sensor data, segment sensor data, identify a classification of an object, predict an object trajectory, and so on...the secondary system may process the sensor data 120 to detect objects around the autonomous vehicle", Here, King teaches the processor determining that the object is present in the second driving path, i.e. evaluated primary or secondary trajectory, prior to the navigational controller determining that the object is present in the first driving path by virtue of the secondary system, i.e. processor, determining the object in the second driving path ["The secondary system 108 may perform one or more validation operations to validate the primary trajectory 116, the secondary trajectory 118"], and doing so prior to/at a faster rate than the primary system, i.e. navigational controller, ["the secondary system 108 may...operate at a different rate of processing than the primary system 106 (e.g., process instructions at a faster...rate than the primary system 106)"])); and 
responsive to determining that the one or more objects are present in the second driving path, output a stop signal for stopping the autonomous vehicle for transmission ([0079] discusses determining the evaluated trajectory (based on a determination of the validity of the trajectory of the primary system) and generating a trajectory based on this determination and states “The trajectory generated by the trajectory validation component 220(3) may include a collision avoidance trajectory that causes the autonomous vehicle 102 to decelerate to a stop in an attempt to avoid or mitigate a potential collision.”).

Regarding claim 14, King teaches wherein, to cause the stop signal to be transmitted to at least one of the navigational controller or a motor controller of the autonomous vehicle ([0079] discusses transmitting a trajectory that causes the autonomous vehicle to decelerate to a stop (stop signal) where [0020] states “the trajectory manager may send a signal to a drive manager (and/or a system controller(s)) to cause the vehicle to be controlled based on the trajectory”).

Regarding claim 16, King teaches wherein, the stop signal that causes is to cause at least one of (i) windings of a motor of the autonomous vehicle to be short-circuited or (ii) a mechanical brake to be applied to wheels of the autonomous vehicle ([0020] “Upon selecting a trajectory, the trajectory manager may send a signal to a drive manager (and/or a system controller(s)) to cause the vehicle to be controlled based on the trajectory. In at least some examples, where no trajectory is collision free, the secondary system may cause the vehicle to perform one or more operations, such as, for example, engaging an emergency brake, pre-tensioning seatbelts, etc.”).

Regarding claim 17, King teaches wherein property of the autonomous vehicle includes at least one of: (i) a linear velocity and an angular velocity of the autonomous vehicle ([0033] discusses the evaluated trajectory being based on an implementation of “secondary techniques (e.g., probabilistic techniques, techniques that are different than the AI techniques 112, etc.”) that are based on position, velocity, acceleration, etc. of the autonomous vehicle 102 with [0050] discussing taking into consideration the yaw of the autonomous vehicle), (ii) a configuration of the autonomous vehicle ([0034] discusses the evaluated trajectory being based on the position and/or orientation (pose) of the vehicle), or (iii) a stopping distance of the autonomous vehicle.

Regarding claim 18, King teaches the processor is to determine the second driving path of the autonomous vehicle based on the linear velocity and the angular velocity of the autonomous vehicle, and the processor is to: 
receive data from at least one of: (a) an optical sensor, (b) a Hall effect sensor, (c) an accelerometer, (d) a gyroscope, or (e) a sensor adapted to monitor rotation of at least one of a wheel, a drive shaft, or a motor of the autonomous vehicle ([0227] “In some instances, the sensor(s) 1108 may include light detection and ranging (LIDAR) sensors, RADAR sensors, ultrasonic transducers, sonar sensors, location sensors (e.g., global positioning system (GPS), compass, etc.), inertial sensors (e.g., inertial measurement units (IMUs), accelerometers, magnetometers, gyroscopes, etc.), cameras (e.g., red-green-blue (RGB), infrared (IR), intensity, depth, time of flight, etc.), microphones, wheel encoders, environment sensors (e.g., temperature sensors, humidity sensors, light sensors, pressure sensors, etc.), etc.”); and
determine the linear velocity and the angular velocity based on the received data ([0243] “In some examples, the one or more components 1136 (and/or the one or more components 1134) include an estimation and validation component to determine a direction of motion of the vehicle 1102, a velocity of the vehicle 1102, an acceleration of the vehicle 1102, a yaw rate of the vehicle 1102, a yaw acceleration, and/or a steering angle of the vehicle 1102”).

Regarding claim 25, King teaches wherein at least a portion of the second driving path is different than the first driving path ([0073]-[0079] discuss the evaluated trajectory being based on a validation of the pose/orientation where if it is determined that a pose is not valid at least a portion of the evaluated trajectory would be different from the primary trajectory).

Regarding claim 26, King teaches wherein at least a portion of the second driving path is different than the first driving path ([0073]-[0079] discuss the evaluated trajectory being based on a validation of the pose/orientation where if it is determined that a pose is not valid at least a portion of the evaluated trajectory would be different from the primary trajectory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Bussis (US 20190048624).
Regarding claim 3, King teaches providing a stop signal to the motor controller as described above but does not explicitly teach wherein the transmitting of the stop signal includes transmitting the stop signal to the motor controller, the stop signal to cause the motor controller to disconnect from at least one of (i) a motor of the autonomous vehicle or (ii) a power source.
Bussis teaches wherein the transmitting of the stop signal includes transmitting the stop signal to the motor controller, the stop signal to cause the motor controller to disconnect from at least one of (i) a motor of the autonomous vehicle or (ii) a power source ([0146] discusses turning off the engine propulsion system to engage an emergency stop based off the detection of an object where turning off the engine propulsion system is interpreted to disconnect the power source from the motor controller).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King and modify it with the emergency stop of Bussis as turning of the engine propulsion system would prevent an operator from erroneously maintaining speed or accelerating toward an object making the overall system safer.


Regarding claim 15, King teaches providing a stop signal to the motor controller as described above but does not explicitly teach the processor is to cause the stop signal to be transmitted to the motor controller, the stop signal to cause the motor controller to disconnect from at least one of (i) a motor of the autonomous vehicle or (ii) a power source.
Bussis teaches the processor is to cause the stop signal to be transmitted to the motor controller, the stop signal to cause the motor controller to disconnect from at least one of (i) a motor of the autonomous vehicle or (ii) a power source ([0146] discusses turning off the engine propulsion system to engage an emergency stop based off the detection of an object where turning off the engine propulsion system is interpreted to disconnect the power source from the motor controller).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King and modify it with the emergency stop of Bussis as turning of the engine propulsion system would prevent an operator from erroneously maintaining speed or accelerating toward an object making the overall system safer.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Shin (US 20170205831).
Regarding claim 7, King teaches determining a trajectory of a vehicle based on the vehicle’s speed as discussed above but does not explicitly teach determining, via the processor, the stopping distance of the autonomous vehicle based on at least one of: (i) a stopping force applicable to a motor or wheel of the autonomous vehicle, (ii) a weight of the autonomous vehicle, or (iii) kinematics of the autonomous vehicle 
Shin teaches determining, via the processor, the stopping distance of the autonomous vehicle based on at least one of: (i) a stopping force applicable to a motor or wheel of the autonomous vehicle, (ii) a weight of the autonomous vehicle, or (iii) kinematics of the autonomous vehicle ([0017] “The computing device 105 may plot the trajectory based on the requested stopping distance, which includes a total predicted elapsed time for the trajectory based on the current vehicle 101 speed” where the vehicle speed is interpreted as the vehicle “kinematics”).
King teaches determining a trajectory based on a vehicle’s speed. Shin teaches including a stopping distance based on vehicle speed in the determination of a trajectory. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of King and modify it with the stopping distance of Shin to improve the system’s ability to determine whether a collision occur within the expected trajectory, making the system safer for the user.

Regarding claim 19, King teaches determining a trajectory of a vehicle based on the vehicle’s speed as discussed above but does not explicitly teach wherein the processor is to determine the stopping distance of the autonomous vehicle is based on at least one of: (i) a stopping force applicable to a motor or wheel of the autonomous vehicle, (ii) a weight of the autonomous vehicle, or (iii) kinematics of the autonomous vehicle 
Shin teaches wherein the processor is to determine the stopping distance of the autonomous vehicle is based on at least one of: (i) a stopping force applicable to a motor or wheel of the autonomous vehicle, (ii) a weight of the autonomous vehicle, or (iii) kinematics of the autonomous vehicle ([0017] “The computing device 105 may plot the trajectory based on the requested stopping distance, which includes a total predicted elapsed time for the trajectory based on the current vehicle 101 speed” where the vehicle speed is interpreted as the vehicle “kinematics”).
King teaches determining a trajectory based on a vehicle’s speed. Shin teaches including a stopping distance based on vehicle speed in the determination of a trajectory. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of King and modify it with the stopping distance of Shin to improve the system’s ability to determine whether a collision occur within the expected trajectory, making the system safer for the user.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King (hereinafter referred to as King 1) in view of King 2 (US 20190048624).
Regarding claim 8, King 1 teaches detecting if an object is within a trajectory but does not explicitly teach including detecting, via the processor, that the object is present in a stopping path of the autonomous vehicle, the stopping path at least partially overlapping with the first driving path wherein the transmitting of the stop signal includes transmitting the stop signal to the navigational controller or a motor controller of the autonomous vehicle responsive to detecting that the object is in the stopping path.
King 2 teaches including detecting, via the processor, that the object is present in a stopping path of the autonomous vehicle, the stopping path at least partially overlapping with the first driving path ([0026] discusses the secondary system determining a time in which the vehicle needs to stop to avoid a detected object and further discusses checking that the vehicle is going to collide with an object based on an trajectory changes made by the primary system with the trajectory made by the primary system being interpreted as a stopping path and the scenario described in [0026] where the trajectory as determined by the primary system will not prevent a collision with the determined object being interpreted that the stopping path is overlapping with the driving path) wherein the transmitting of the stop signal includes transmitting the stop signal to the navigational controller or a motor controller of the autonomous vehicle responsive to detecting that the object is in the stopping path ([0026] “If the autonomous vehicle 102 is still on course to collide with the object, the secondary system 108 may send the change trajectory signal 126 to perform a hard stop maneuver.”).
King 1 teaches detecting an object within a trajectory. King 2 teaches continuously detecting an object within a stopping trajectory. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of King 1 and modify it with the continuous detection of King 2 to improve the system’s ability to respond to a dynamic object’s presence within the trajectory making the system safer for the user. 

Regarding claim 20, King 1 teaches detecting if an object is within a trajectory but does not explicitly teach wherein the processor is to detect whether the one or more objects are present in a stopping path of the autonomous vehicle, the stopping path at least partially overlapping with the first driving path, the processor is to cause the stop signal to be transmitted to the navigational controller or a motor controller of the autonomous vehicle responsive to detecting the one or more objects in the stopping path.
King 2 teaches wherein the processor is to detect whether the one or more objects are present in a stopping path of the autonomous vehicle, the stopping path at least partially overlapping with the first driving path([0026] discusses the secondary system determining a time in which the vehicle needs to stop to avoid a detected object and further discusses checking that the vehicle is going to collide with an object based on an trajectory changes made by the primary system with the trajectory made by the primary system being interpreted as a stopping path and the scenario described in [0026] where the trajectory as determined by the primary system will not prevent a collision with the determined object being interpreted that the stopping path is overlapping with the driving path), the processor is to cause the stop signal to be transmitted to the navigational controller or a motor controller of the autonomous vehicle responsive to detecting the one or more objects in the stopping path ([0026] “If the autonomous vehicle 102 is still on course to collide with the object, the secondary system 108 may send the change trajectory signal 126 to perform a hard stop maneuver.”).
King 1 teaches detecting an object within a trajectory. King 2 teaches continuously detecting an object within a stopping trajectory. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of King 1 and modify it with the continuous detection of King 2 to improve the system’s ability to respond to a dynamic object’s presence within the trajectory making the system safer for the user. 


Claims 9-11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over King 1 in view of Zhu (US 9221396).
Regarding claim 9, King 1 teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the second sensor system includes an array of sensors carried by the autonomous vehicle such that a field of view of at least one sensor of the array is tangential to the second driving path.
Zhu teaches wherein the second sensor system includes an array of sensors carried by the autonomous vehicle such that a field of view of at least one sensor of the array is tangential to the second driving path (Col. 8 lines 25-46 discuss an exemplary arrangement of sensors where the sensors are located on the front and back of the car as well as on either side of the front bumper with Figs. 3 and 4a showing the sensor locations and subsequent field of view of the sensors with Fig. 4a showing the field of view including the front and rear of the vehicle which is being interpreted to include the driving path being the two directions the vehicle would travel in).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).

Regarding claim 10, King 1 teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the array of sensors is to determine whether the object is present in front of the autonomous vehicle and within a turning radius of the autonomous vehicle.
Zhu teaches wherein the array of sensors is adapted to determine whether an object is present in front of the autonomous vehicle (Col. 8 lines 25-46 “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it”) and within a turning radius of the autonomous vehicle (Col. 9 lines 23-33 and Fig. 4a show sensor field 404 which has a 360 degree field of view around the vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).

Regarding claim 11, King 1 teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the second sensor system includes an array of sensors carried by the autonomous vehicle and a first field of view of a first sensor of the array of sensors overlaps with a second field of view of a second sensor of the array of sensors.
Zhu teaches wherein the second sensor system includes an array of sensors carried by the autonomous vehicle and a first field of view of a first sensor of the array of sensors overlaps with a second field of view of a second sensor of the array of sensors (Col. 8 lines 25-46 “a variety of cameras may be mounted on the autonomous vehicle 102” with Fig. 4a showing the fields of view of the different sensors overlapping (422-424)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).

Regarding claim 21, King 1 teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach the second sensor system includes an array of sensors carried by the autonomous vehicle such that a field of view of at least one sensor of the array is tangential to the second driving path.
Zhu teaches the second sensor system includes an array of sensors carried by the autonomous vehicle such that a field of view of at least one sensor of the array is tangential to the second driving path (Col. 8 lines 25-46 discuss an exemplary arrangement of sensors where the sensors are located on the front and back of the car as well as on either side of the front bumper with Figs. 3 and 4a showing the sensor locations and subsequent field of view of the sensors with Fig. 4a showing the field of view including the front and rear of the vehicle which is being interpreted to include the driving path being the two directions the vehicle would travel in).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).

Regarding claim 22, King 1 teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the array of sensors is to determine whether the one or more objects are present in front of the autonomous vehicle and within a turning radius of the autonomous vehicle.
Zhu teaches wherein the array of sensors is adapted to determine whether an object is present in front of the autonomous vehicle (Col. 8 lines 25-46 “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it”) and within a turning radius of the autonomous vehicle (Col. 9 lines 23-33 and Fig. 4a show sensor field 404 which has a 360 degree field of view around the vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).

Regarding claim 23, King 1 teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the second sensor system includes an array of sensors carried by the autonomous vehicle and a first field of view of a first sensor of the array of sensors overlaps with a second field of view of a second sensor of the array of sensors.
Zhu teaches wherein the second sensor system includes an array of sensors carried by the autonomous vehicle and a first field of view of a first sensor of the array of sensors overlaps with a second field of view of a second sensor of the array of sensors (Col. 8 lines 25-46 “a variety of cameras may be mounted on the autonomous vehicle 102” with Fig. 4a showing the fields of view of the different sensors overlapping (422-424)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over King 1 in view of Zhu and further in view of Ning (US 20190277948).
Regarding claim 12, King teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach determining that the object is present in the second driving path includes: 
determining a first distance of the object to the autonomous vehicle based on data corresponding to sensor signals output by the first sensor; 
determining a second distance of the object to the autonomous vehicle based on data corresponding to sensor signals output by the second sensor; and 
comparing the first distance to the second distance to determine a shorter one of the first and second distances.
Zhu teaches determining a first distance of the object to the autonomous vehicle based on data corresponding to sensor signals output by the first sensor ((Col. 8 lines 25-46 state “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it” and discusses a sensor measuring “the distance between the autonomous vehicle 102 and the object surfaces facing the autonomous vehicle 102”); 
determining a second distance of the object to the autonomous vehicle based on data corresponding to sensor signals output by the second sensor (Col. 8 lines 25-46 state “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it” and discusses a sensor measuring “the distance between the autonomous vehicle 102 and the object surfaces facing the autonomous vehicle 102”); and 
comparing the first distance to the second distance (Col. 8 lines 25-46 discuss comparing the measured distances and using the parallax to compute the distance to the object).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).
Zhu does not explicitly teach determine a shorter distance of the first and second distances. Ning teaches determining a shorter distance of the first and second distances ([0017] “a shortest distance among the distances to the detection object can be determined as the distance to the object”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King modified by Zhu and further modify it with the shortest distance of detected object of Ning as setting the shortest distance measured to the detected object would provide the largest margin of safety making the overall system safer.

Regarding claim 24, King teaches using a secondary sensor system to detect objects around an autonomous vehicle as described above, but does not explicitly teach wherein the processor is to: 
determine a first distance of a first one of the one or more objects to the autonomous vehicle based on data corresponding to sensor signals output by the first sensor; 
determine a second distance of the first one of the one or more objects to the autonomous vehicle based on data corresponding to sensor signals output by the second sensor; and 
compare the first distance to the second distance to determine a shorter one of the first and second distances.
Zhu teaches determine a first distance of a first one of the one or more objects to the autonomous vehicle based on data corresponding to sensor signals output by the first sensor ((Col. 8 lines 25-46 state “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it” and discusses a sensor measuring “the distance between the autonomous vehicle 102 and the object surfaces facing the autonomous vehicle 102”) 
determine a second distance of the first one of the one or more objects to the autonomous vehicle based on data corresponding to sensor signals output by the second sensor ((Col. 8 lines 25-46 state “The autonomous vehicle 102 may also include one or more sensors 146 for detecting objects external to it” and discusses a sensor measuring “the distance between the autonomous vehicle 102 and the object surfaces facing the autonomous vehicle 102”), and 
compare the first distance to the second distance (Col. 8 lines 25-46 discuss comparing the measured distances and using the parallax to compute the distance to the object).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King and modify it with the sensor array of Zhu as Zhu teaches that the use of the multiple sensors will “maximize safety for passengers as well as objects or people in the environment” (Col. 8 lines 25-46).
Zhu does not explicitly teach determine a shorter distance of the first and second distances. Ning teaches determining a shorter distance of the first and second distances ([0017] “a shortest distance among the distances to the detection object can be determined as the distance to the object”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object detection system of King modified by Zhu and further modify it with the shortest distance of detected object of Ning as setting the shortest distance measured to the detected object would provide the largest margin of safety making the overall system safer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664       

/Nicholas Kiswanto/           Primary Examiner, Art Unit 3664